DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 12/09/2020 (“12-09-20 OA”), the Applicant amended independent claim 6 in a reply filed on 03/02/2021.
Claims 1-5 are withdrawn.
Currently, claims 6-13 are pending.

Response to Arguments
Applicant’s amendments to the title of the invention have overcome the specification objections as set forth under line item number 1 in the 12-09-20 OA.
Applicant’s amendments to claims 6 and 8-11 have overcome the 112(b) rejections as set forth under line item number 2 in the 12-09-20 OA.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record, Chien-Hung Yu (Reg. No. 74,923) on 04/27/2021.
The application has been amended as follows:
Claims 1-5 have been cancelled.
Claims 1-5. (Cancelled)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 6-13 are allowed.
Independent claim 6 is allowed, because claim 6 includes previously-indicated allowable subject matter of claim 6 as set forth under line item number 3 in the 12-09-20 OA.
Claims 7-13 are allowed, because they depend from the allowed claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.L./Examiner, Art Unit 2895           

/JAY C CHANG/Primary Examiner, Art Unit 2895